Citation Nr: 1710044	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to service connection for a gastric disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to October 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2014, the Board remanded the three issues along with a claim of service connection for a psychiatric disability.  While the case was in remand status, in a December 2014 rating decision, the RO granted service connection for major depressive disorder.  As the benefit sought has been granted, that issue is no longer before the Board.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As explained in the Board's July 2014 decision, on the Veteran's March 2011 substantive appeal, he requested the opportunity to testify before a member of the Board at his local RO.  The Veteran was scheduled for a hearing to be held in July 2013, but failed to report.  However, in August 2013 correspondence, the Veteran's representative requested that the hearing for the Veteran be rescheduled to a future date because the Veteran was unable to attend his original hearing due to his disabilities.  This correspondence was not likely made part of the claims file before the Board when the claims file was in paper format rather than electronic.  In any case, n correspondence received in March 2017, the Veteran's representative indicated that the Veteran now wished for a Board hearing by live video teleconference.  Thus, the case must be remanded for the Veteran's request for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference in accordance with his docket number.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

